Notice of Allowability
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1-2 and 4-21 are allowed. The following is an examiner’s statement of reasons for allowance: 
RE Claim 1, the prior art of record does not disclose or suggest “a gear device to couple the driving roller with the brush roller into contact with each other to transfer rotation force of the driving roller to the brush roller; and a switching device to connect the gear device to the driving roller or separate the gear device from the driving roller,” in combination with the other claim limitations.  Claims 2 and 4-11 depend from base Claim 1, and therefore these claims are also allowed.  
RE Claim 12, the prior art of record does not disclose or suggest “the waste toner collecting box further including a blocking member to seal between the waste toner collecting box and the brush roller,” in combination with the other claim limitations.
RE Claim 13, the prior art of record does not disclose or suggest “the waste toner collecting box further including a blocking member to seal between the waste toner collecting box and the brush roller,” in combination with the other claim limitations.  Claims 14-21 depend from base Claim 13, and therefore these claims are also allowed.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Asakura et al. (US 6,035,158) discloses a similar waste toner configuration to the application and was the primary reference in the rejection dated 02/04/2021.  However, this reference does not disclose a gear device to couple the driving roller with the brush roller into contact with each other to transfer rotation force of the driving roller to the brush roller; and a switching device to connect the gear device to the driving roller or separate the gear device from the driving roller.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Harrison whose telephone number is (571) 272-3573. The examiner can normally be reached between the hours of 8:00 AM and 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on 571-272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Clayton E. LaBalle/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/MICHAEL A HARRISON/Examiner, Art Unit 2852